Case 14-01264-5-JNC        Doc 26 Filed 10/17/18 Entered 10/17/18 13:41:43              Page 1 of 2

 SO ORDERED.
 SIGNED this 17 day of October, 2018.




                                               _____________________________________________
                                                Joseph N. Callaway
                                                United States Bankruptcy Judge


 ___________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                             FAYETTEVILLE DIVISION


 IN RE:                                                      CASE NO: 14-01264-5-JNC
                                                             CHAPTER 13
 TERESA JEAN HOPE

        DEBTOR


                   CONSENT ORDER MODIFYING CHAPTER 13 PLAN

        THIS MATTER coming on to be heard upon the consent of the parties as evidenced
 below for the modification of the Debtor’s Chapter 13 Plan; now therefore,

          THE COURT FINDS that this matter was properly brought before this Court in
 accordance with Section 1329 of the Bankruptcy Code, and that, since the proposed plan
 modification set forth in this Order does not adversely affect any of the creditors which have
 filed a claim in this case, notice to creditors of this modification is unnecessary; and

        THE COURT FURTHER FINDS that, subject to the approval of this Court, the Chapter
 13 Trustee and the Debtor, by and through counsel, as evidenced by the undersigned signatures,
 have agreed upon the terms of a plan modification.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Debtor’s
 Chapter 13 Plan is modified as follows:

        From: $659.00 per month for a period of 40 months
Case 14-01264-5-JNC        Doc 26 Filed 10/17/18 Entered 10/17/18 13:41:43   Page 2 of 2



        To:     $659.00 per month for a period of 55 months followed by
                $262.00 per month for a period of 1 month


        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the plan, as so
 modified, shall henceforth constitute the Chapter 13 Plan in this case.


 We consent to the entry of this order:


 /s Kevin J. Kiernan
 Kevin J. Kiernan, Attorney for Debtor


 _s/Joseph A. Bledsoe, III__________
 Joseph A. Bledsoe, III, Chapter 13 Trustee

                                          “End of Document”
